DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2021 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Specification
The abstract of the disclosure is objected to because the Examiner suggests deleting the reference characters or enclosing the reference characters within parentheses. Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
in paragraph [0004], line 2, the comma at the end of the line should be deleted;
in paragraph [0004], line 3, “analysis, and it” should be “analysis. It”;
in paragraph [0009], line 11, the comma after “data” should be deleted;
in paragraph [0010], it appears that “characteristics” on lines 15, 16 and 20 should be “characteristic” since paragraph [0010], lines 9-11 describe one characteristic;
similarly, in paragraph [0014], it appears that “characteristics” on lines 1, 4, 7 and 11 should be “characteristic” since paragraph [0010], lines 9-11 describe one characteristic;
in paragraph [0017], line 9, the comma after “data” should be deleted;
in paragraph [0018], it appears that “characteristics” on lines 13, 14 and 16 should be “characteristic” since paragraph [0018], line 8 describe one characteristic;
in paragraph [0049], line 13, the comma after “generated” should be deleted; and
paragraph [0063] does not describe the second phase error calculation (324) in the second-stage correction unit 32.
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities: 
a.	in claim 1, line 14, the comma after “data” should be deleted;
	b.	in claim 1, line 24, the comma after “signal” should be deleted;
	c.	in claim 5, line 25, the comma after “signal” should be deleted;

e.	in claim 9, line 12, the comma after “data” should be deleted.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e. “unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a. 	reception unit, demodulation unit, ideal constellation generation unit, phase error calculation unit, phase error characteristic estimation unit, and phase error correction unit in claims 1 and 5;
b.	 data extraction unit in claims 1, 2, 5 and 6;
b.	second correction unit in claims 3, 4, 7 and 8; and
c.	analysis unit in claim 5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 5 and 9, it is unclear how “regarding the extracted signal data” on lines 18-19, 19-20 and lines 16-17, respectively, relates to the calculation of the phase error and/or either of the signals used by the phase error calculation unit. Based on the detailed description, it appears that the unit calculates a phase error between an extracted signal data portion from the demodulated constellation signal and an extracted portion from the ideal constellation signal.
Claim 3 recites the limitations “the demodulated constellation signal of which the phase error has been corrected” in lines 4-5 and “the ideal constellation signal which is regenerated from the demodulated constellation signal of which the phase error has 
With regard to claim 3, it is unclear whether “the phase error” on lines 9, 10 and 12 is referring to the “phase error” calculated by “a phase error correction unit” in claim 1, line 17 or by “a second correction unit” in claim 3, line 3. The Examiner suggests using “first phase error” in claim 1 and “second phase error” in claim 3 to differentiate between the two phase errors.
With regard to claim 3, it is unclear whether “the estimated frequency characteristic of the phase error” on lines 12-13 is referring to the “estimated frequency characteristic” estimated by “a phase error characteristic unit” in claim 1, line 21 or by “a second correction unit” in claim 3, lines 8-9. The Examiner suggests using “first frequency characteristic” in claim 1 and “second frequency characteristic” in claim 3 to differentiate between the two frequency characteristics.
Claim 4 recites the limitations “the demodulated constellation signal of which the phase error has been corrected” in lines 4-5 and “the ideal constellation signal which is regenerated from the demodulated constellation signal of which the phase error has been corrected” on lines 6-8.  There is insufficient antecedent basis for each of these limitations in the claim.
With regard to claim 4, it is unclear whether “the phase error” on lines 9, 10 and 12 is referring to the “phase error” calculated by “a phase error correction unit” in claim 1, line 17 or by “a second correction unit” in claim 4, line 3. The Examiner suggests using “first phase error” in claim 1 and “second phase error” in claim 4 to differentiate between the two phase errors.
With regard to claim 4, it is unclear whether “the estimated frequency characteristic of the phase error” on lines 12-13 is referring to the “estimated frequency characteristic” estimated by “a phase error characteristic unit” in claim 1, line 21 or by “a second correction unit” in claim 4, lines 8-9. The Examiner suggests using “first frequency characteristic” in claim 1 and “second frequency characteristic” in claim 4 to differentiate between the two frequency characteristics.
Claim 7 recites the limitations “the demodulated constellation signal of which the phase error has been corrected” in lines 4-5 and “the ideal constellation signal which is regenerated from the demodulated constellation signal of which the phase error has been corrected” on lines 6-8.  There is insufficient antecedent basis for each of these limitations in the claim.
With regard to claim 7, it is unclear whether “the phase error” on lines 9, 10 and 12 is referring to the “phase error” calculated by “a phase error correction unit” in claim 5, line 18 or by “a second correction unit” in claim 7, line 3. The Examiner suggests using “first phase error” in claim 5 and “second phase error” in claim 7 to differentiate between the two phase errors. 
With regard to claim 7, it is unclear whether “the estimated frequency characteristic of the phase error” on lines 12-13 is referring to the “estimated frequency characteristic” estimated by “a phase error characteristic unit” in claim 5, line 22 or by “a second correction unit” in claim 7, lines 8-9. The Examiner suggests using “first frequency characteristic” in claim 5 and “second frequency characteristic” in claim 7 to differentiate between the two frequency characteristics.
Claim 8 recites the limitations “the demodulated constellation signal of which the phase error has been corrected” in lines 4-5 and “the ideal constellation signal which is regenerated from the demodulated constellation signal of which the phase error has been corrected” on lines 6-8.  There is insufficient antecedent basis for each of these limitations in the claim.
With regard to claim 8, it is unclear whether “the phase error” on lines 9, 10 and 12 is referring to the “phase error” calculated by “a phase error correction unit” in claim 5, line 18 or by “a second correction unit” in claim 8, line 3. The Examiner suggests using “first phase error” in claim 5 and “second phase error” in claim 8 to differentiate between the two phase errors. 
With regard to claim 8, it is unclear whether “the estimated frequency characteristic of the phase error” on lines 12-13 is referring to “estimated frequency characteristic” estimated by “a phase error characteristic unit” in claim 5, line 22 or by “a second correction unit” in claim 8, lines 8-9. The Examiner suggests using “first frequency characteristic” in claim 5 and “second frequency characteristic” in claim 8 to differentiate between the two frequency characteristics. 
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETSY DEPPE/Primary Examiner, Art Unit 2633